LEIBELL, District Judge.
It appears that the courts of the Confederation of Switzerland will not execute the usual commission to examine witnesses, but will recognize and execute letters rogatory. The ends of justice will therefore be better promoted by the issuance of letters rogatory. Section 309, New York Civil Practice Act. Claimants’ motion for issuance of letters rogatory is therefore granted. DeVilleneuve v. Morning Journal Ass’n (D.C.) 206 F. 70; Spellman v. Sullivan (C.C.A.) 61 F.(2d) 787.
The order to be submitted will name the witnesses to be examined. Claimants’ attorney's make affidavit that it will take three weeks for them to obtain the names of the witnesses. Submission of the order herein may therefore be delayed until claimants have the names of the prospective witnesses. The order will also provide for the filing and service of the direct interrogatories within ten days after the making of the order herein and that cross-interrogatories shall be filed and served within ten days from the service of the direct interrogatories. Objections to interrogatories and cross-interrogatories shall be presented to the court on two days’ notice and within ten days after the filing and service of the matter objected to. See Rule 9 of the General Rules of this Court.